Citation Nr: 1609727	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to May 8, 2012, and in excess of 70 percent therefrom for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2008 rating decision issued by the Regional Office (RO) in Roanoke, Virginia.  The case comes to the Board from the RO in Togus, Maine.

This matter was previously remanded in November 2013 for additional development.


FINDINGS OF FACT

1.  Prior to March 8, 2012, the Veteran's major depressive disorder was manifested by symptoms that most nearly approximated occupational and social impairment  with reduced reliability and productivity due such symptoms as disturbances in motivation and mood, with difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment with deficiencies in most areas was not shown.
 
2.  As of March 8, 2012, the Veteran's service-connected major depressive disorder more nearly approximated occupational and social impairment with deficiencies in most areas such as work, and mood, due to such symptoms as depression and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships.  Total occupational and social impairment has not been shown. 


CONCLUSIONS OF LAW

1.  Prior to March 8, 2012 the criteria for a rating of in excess of 50 percent for major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9434 (2015).
 
2.  As of March 8, 2012, the criteria for a 70 percent rating, but not higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in November 2008, January 2011, and January 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the November 2014 supplemental statement of the case and November 2014 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant or available evidence.  VA provided the appellant with adequate examination and obtained adequate opinion concerning the Veteran's psychiatric disability, most recently in August 2014.  He underwent examinations in February 2008, March 2012, and August 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

The veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board earlier and thus DSM-IV applies.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

Increased Rating - In excess of 50 percent prior to May 8, 2012

The Veteran was assigned with a 50 percent rating prior to May 8, 2012, and a 70 percent therefrom, for major depressive disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A February 2008 VA examination report shows that the Veteran reported that his symptoms of depression had worsened.  He reported that he had poor concentration, missed work, and was withdrawn.  He also reported that his sleep was interrupted, his appetite was sporadic, and his temper was short.  The Veteran denied being anxious but did report being sad, crying on occasion, and had a diminished interest and energy.  The Veteran denied panic attacks and suicidal attempts.  He reported that he worked for the VA for the last eleven years and missed four to five days per month due to psychiatric symptoms.  The Veteran was able to perform his activities of daily living.  He reported that had no friends and usually sits in front of the television.  Examination of the Veteran showed that he was alert, cooperative, and neatly dressed.  The Veteran was polite, answered questions, and volunteered information.  No loosened association or flight of ideas was noted.  No bizarre motor movements were noted.  His mood and affect were appropriate with no homicide or suicidal ideations noted.  The examiner noted no impairment of thought processes or communications.  No delusions, hallucinations, ideas of references, or suspiciousness were noted.  The Veteran was oriented to all three spheres.  His memory both remote and recent appeared to be adequate.  The examiner diagnosed the Veteran with a depressive disorder and assigned a GAF of 55.  The examiner also remarked the Veteran was working full time and reported that he missed four to five days a month due to psychiatric symptoms.  The examiner noted that the Veteran was not anxious, but short tempered.  He also had limited interests and used medication with no relief.  

A July 2010 VA psychiatry discharge summary shows that the Veteran was hospitalized July 19 through July 23, 2010, and diagnosed with major depressive disorder with a GAF on admission of 30 and a GAF at discharge of 55.  The Veteran was admitted voluntarily to the hospital following an outpatient appointment.  During the appointment, he reported worsening depression, poor work performance, poor concentration, lack of productivity, severe anhedonia, not paying bills, and poor sleep.  He also reported panic attacks and feelings of helplessness and hopelessness as he was not able to maintain his job and was close to losing it.  He also reported that he had received a second eviction notice as a result of ongoing financial difficulties.  He was noted to not be suicidal or homicidal during admission.  Mental status examination showed that he was alert and oriented in all spheres.  No psychomotor abnormality was noted.  No abnormal mannerisms were noted.  His speech was regular in rate, rhythm and volume.  His mood was described as "ok" and affect was consistent with mood.  His thought process was coherent, linear and goal directed.  It was noted that he would have word difficulty at certain times.  He was noted to have no suicidal ideation or homicidal ideation.  The Veteran denied auditory or visual hallucinations.  His insight and judgement were fair.  His impulse control was adequate.  

An April 2011 VA mental health evaluation note shows that the Veteran reported crying, sadness, angry, irritable, easily frustrated, weight gain, social isolation, lack of drive to do things, lack of pleasure in activities that others would find pleasurable, excessive worry, lack of focus, depressed more days than not.  Examination of the Veteran showed that he was alert and attentive, oriented in three spheres, appropriate behavior and appearance, and normal rate/rhythm of the speech.  His thought process and association were normal and coherent.  His thought content showed no delusions or obsessions.  He had good insight with impaired recent and remote memory.  The Veteran was diagnosed with a depressive disorder and assigned a GAF of 60.  

After a review of the evidence of record, the Board further finds that the symptoms associated with the Veteran's psychiatric disability do not meet the criteria for the next higher rating of 70 percent prior to March 8, 2012.  Initially, the Board notes that the RO, in a November 2014 rating decision assigned an effective date of May 8, 2012 and noted that a VA examination in May 2012 established an increased rating.  However, a review of the record shows that the VA examination was conducted on March 8, 2012.  With regards to the Veteran's increased rating claim, a 70 percent rating requires occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Here, the Board finds that the Veteran's symptoms prior to March 8, 2012, do not more nearly approximate those rating criteria.  Specifically, the evidence of record does not indicate that the Veteran has exhibited obsessional rituals, illogical speech, or near-continuous panic attacks affecting the ability to function independently, impaired impulse control, spatial disorientation, difficulty adapting to stressful circumstances or other symptoms approximating such level of disability.  Moreover, prior to March 8, 2012 he was married and employed full-time.  Therefore, the Board finds that he does not have deficiencies in family relations or with his occupation.  In addition, deficiency in judgment is not shown.  In sum, the Board finds that the psychiatric symptoms shown do not support the assignment of a 70 percent rating prior to March 8, 2012.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9434 as characteristic of a 70 percent rating, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period prior to March 8, 2012.  The Veteran has been assigned GAF scores of 55, 30, 55, and 60.  According to DSM-IV, GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that the Veteran did have one instance when his GAF was noted to be 30 in July 2010 when he was admitted for psychiatric treatment.  However, on discharge he was assessed with a GAF of 55.  The Board finds this isolated severe GAF score is not indicative of the Veteran's psychiatric symptomology during the period in question.  Additionally, most of the Veteran's GAF scores were between 55 and 60 and are reflective of symptoms consistent with a 50 percent rating and not indicative of a 70 percent rating.  However, the GAF scores assigned, like an examiner's assessment of the severity of a condition, are not dispositive of the rating.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  The extent and severity of the Veteran's actual psychiatric disability symptoms reported or shown during the period prior to March 8, 2012, are suggestive of not more than occupational and social impairment with reduced reliability and productivity.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The VA treatment records and VA examination reports were not indicative of occupational and social impairment that approximated the criteria for a rating in excess of 50 percent.  The findings of the VA examiners and assessments in VA treatment records show that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships.  Additionally, the Veteran was working full time prior to March 8, 2012 and was married.  While there is some indication that at times the Veteran's psychiatric disability caused difficulty concerning his employment, there is no evidence that his disability had any negative effect on the ability to work or succeed at work beyond that envisioned by the 50 percent rating.  

The Board acknowledges that the Veteran and his wife are competent to report symptoms of a psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, the Veteran is not competent to identify a specific level of impairment of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of his service-connected psychiatric disability has been provided by VA medical professionals who have examined and treated him.  The medical findings directly address the criteria under which the disability is evaluated.  The Board finds these records to be competent and probative evidence of record, and therefore are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described are consistent with the currently assigned 50 percent disability rating and do not meet the criteria for a higher rating prior to March 8, 2012.

Consequently, the Board finds that the weight of the evidence is against assigning a rating in excess of 50 percent prior to March 8, 2012 for major depressive disorder.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating - In excess of 70 percent from March 8, 2012

A March 2012 VA examination report shows that the Veteran was diagnosed with a mood disorder and assigned a GAF of 55.  The examiner reported that the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Examination of the Veteran showed that he was appropriately groomed, tense, and irritated.  His speech was soft and hesitant.  The Veteran's mood was irritable, anxious, and depressed.  No hallucinations or illusions were reported.  His thought process was goal directed, focused on wanting to present himself in the worst possible light.  His thought process showed no preoccupations, obsessions, delusions, or homicidal ideations.  Passive suicidal ideations were noted.  The Veteran was oriented to all four spheres with mild problems with attention.  The examiner noted that the Veteran displayed symptoms of depressed mood, anxiety, and mild memory loss.  There were disturbances of motivation and mood, suicidal ideation, and a difficulty in establishing and maintaining effective work and social relationships.  The examiner reported that the Veteran had a tendency to exaggerate his symptoms and reported many cognitive problems.  The examiner questioned how the Veteran could have all of these symptoms yet still be promoted at work if he had an inability to understand complex and simple commands or complete tasks.  The examiner also reported that while the Veteran reported problems with personal hygiene, daily living activities, daily functioning, and with speech, this made no sense given his job for the last 15 years with VA.  The examiner further noted that the words the Veteran and his wife used regarding his symptoms were close to the language used in C&P for someone 100 percent unemployable.  

An August 2014 VA examination report shows that the Veteran was diagnosed with major depressive disorder.  The Veteran' symptoms were noted as a depressed mood most of the day and loss of interest in normal activities and relationships.  The Veteran was also noted to have fatigue, loss of energy, feeling of worthlessness or guilt, impaired concentration, indecisiveness, sleeping difficulties, and recurring thoughts of death or suicide.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also noted additional symptoms of depressed mood, anxiety, mild memory loss; such as forgetting names, directions, or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and neglect of personal appearance and hygiene.  The examiner noted that the Veteran arrived on time to the scheduled appointment and was appropriately dressed in casual attire.  He demonstrated adequate grooming and personal hygiene.  The Veteran was oriented to person, place, and time.  He was cooperative, alert, pleasant, and polite during the interview.  He reported mood as poor and he was tearful throughout the appointment.  The Veteran spoke at normal volume, pace, and tone.  Speech was linear and goal-directed.  He maintained adequate eye contact.  No symptoms of psychosis or abnormal motor movements were observed during the interview.  No significant problems with thinking or communication were observed during the interview.  No significant problems with attention, concentration, or memory were observed during the interview.  The Veteran denied current suicidal or homicidal thoughts, intentions or plans.  The Veteran reported that his memory seemed to have gotten worse since 2008.  He also reported failing at work, almost losing his job, and that he gained weight.  The Veteran reported that his wife had to tell him to shower as he would get to the point where he would smell.  The examiner reported that the Veteran continued to report symptoms that are consistent with DSM-5 criteria for major depressive disorder.  

After a review of his records and interview with the Veteran, the examiner opined that he also demonstrated symptoms of a personality disorder with avoidant and dependent traits.  The examiner reported that the Veteran's maladaptive and enduring patterns of perceiving, relating to, and thinking about the environment and himself were reflective in his diagnosis of a personality disorder but also contributed and are related to his symptoms of depression.  While the examiner noted that the Veteran was not malingering in the traditional sense, having a personality disorder predisposes him to showing moodiness (anxiety and depression) that was dramatic given the context of the situation.  The Veteran was noted to also likely present with more dramatic symptoms in order to gain attention or avoids consequences in given situations with people important to him or when he felt his well-being was in jeopardy.  The examiner remarked that it was impossible to determine to what extent the Veteran was tending to exaggerate his depression without resorting to mere speculation.  The Veteran asserted that his psychiatric disability has caused him to be put on a performance improvement plan at work and confirmation from the VA does indicate his work issues up to 2011.  However, he was still employed as of his August 2014 VA examination.

The Board finds that for the time period beginning on March 8, 2012, the Veteran's psychiatric symptoms more nearly approximate a 70 percent, but no higher rating.  38 C.F.R. § 4.7 (2015).  In granting the 70 percent rating beginning March 8, 2012, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board emphasizes, that for the period beginning March 8, 2012, and, indeed, prior thereto, the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As noted throughout the record, the Veteran is married and is in full time employment with the VA, which both indicate that he is not totally occupationally and socially impaired.  Therefore, the psychiatric symptoms shown do not support the assignment of a 100 percent schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9434 as characteristic of total occupational and social impairment, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question.  The Veteran has been assigned a GAF score of 55 as of March 8, 2012.  According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores of 55 are reflective of symptoms consistent with the disability rating of 70 percent rating assigned during this period.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported and/or shown since March 8, 2012, are suggestive of occupational and social impairment with deficiencies in most areas.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, but not higher, is warranted as of March 8, 2012.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Final Matters and Extraschedular Consideration

The Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, the Veteran is not competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's service-connected bipolar disorder has been provided by VA medical professionals who have examined and treated him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds those records outweigh the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to make the regular schedular standards impractical.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's psychiatric disability are fully contemplated by the applicable rating criteria.  The criteria include multiple psychiatric symptoms and encompass the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's psychiatric disability that are not encompassed by the schedular rating assigned.  This is so even though the schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2015).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to adequately compensate all the service-connected disabilities experienced in combination.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran's other service-connected disabilities that include a respiratory disability, migraines, a lumbar spine disability, a skin disability, and a right knee disability show no symptoms not otherwise accounted for in the rating criteria or are shown to require extraschedular consideration.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015) .

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent for major depressive disorder prior to March 8, 2012.  The Board finds that the preponderance of the evidence supports a rating of 70 percent, but not higher, for major depressive disorder as of March 8, 2012.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess 50 percent prior to March 8, 2012, for major depressive disorder is denied.

Entitlement to a rating of 70 percent, but no higher, as of March 8, 2012, for major depressive disorder is granted, subject to controlling regulations applicable to the payment of monetary benefits.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


